PUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                  v.
ERNESTO FRANCISCO COLE, a/k/a La                 No. 01-4574
Pe, a/k/a Panama, a/k/a Negro, a/k/a
Negrito,
               Defendant-Appellant.
                                       
            Appeal from the United States District Court
         for the Eastern District of Virginia, at Alexandria.
                  Gerald Bruce Lee, District Judge.
                            (CR-00-455)

                       Argued: April 5, 2002

                       Decided: June 6, 2002

      Before WILKINSON, Chief Judge, and MICHAEL and
                 TRAXLER, Circuit Judges.



Affirmed by published opinion. Chief Judge Wilkinson wrote the
opinion, in which Judge Michael and Judge Traxler joined.


                             COUNSEL

ARGUED: Thomas Franklin Almon, Jr., THOMAS F. ALMON
ATTORNEY, Miami, Florida, for Appellant. William Neil Hammer-
strom, Jr., Assistant United States Attorney, Alexandria, Virginia, for
Appellee. ON BRIEF: Paul J. McNulty, United States Attorney,
2                        UNITED STATES v. COLE
Gene Rossi, Assistant United States Attorney, Alexandria, Virginia,
for Appellee.


                               OPINION

WILKINSON, Chief Judge:

   Ernesto Francisco Cole appeals the judgment of the district court
sentencing him to concurrent terms of life imprisonment for operating
a continuing criminal enterprise and committing murder while
engaged in drug trafficking. See 21 U.S.C. § 848. Cole argues that
this prosecution was barred by his prior prosecution in Florida, that
the government’s belated disclosure of Brady material deprived him
of his right to confrontation and to a fair trial, and that the trial judge
erred in failing to recuse himself after disclosing his relationship to
a government witness. Because each of these claims lacks merit, we
affirm.

                                    I.

   On December 20, 2000, Ernesto Cole was indicted in the Eastern
District of Virginia for conspiring to distribute five kilograms or more
of cocaine in violation of 21 U.S.C. §§ 841(a)(1) and 846 (Count
One), operating a continuing criminal enterprise ("CCE") in violation
of 21 U.S.C. § 848 (Count Two), and committing murder while
engaged in drug trafficking in violation of 21 U.S.C. § 848(e)(1)(A)
(Count Three). The government alleged and showed at trial that Cole
operated an extensive drug organization over a ten-year period —
from "in or about 1990" to "on or about August 8, 2000." Cole’s oper-
ation included the importation of hundreds of kilograms of cocaine by
over fifteen other conspirators from Panama, through the Port of
Miami, into the United States. Further, hundreds of kilograms of
cocaine were distributed in south Florida and hundreds of kilograms
were delivered to eastern Virginia, after which they were sold to oth-
ers in and around Washington, D.C. Moreover, Cole was involved in
acts of money laundering, violence, and murder to further his drug enter-
prise.1
    1
   Cole was initially charged in a one-count CCE indictment on August
2, 2000, which covered the time period from "in or about 1990" to "on
                        UNITED STATES v. COLE                         3
   Both before and during trial, Cole moved to dismiss all three
counts of the indictment on the ground that they were barred by his
prior drug conspiracy prosecution in the Southern District of Florida.
In December 1999, Cole had been indicted in Florida for conspiracy
to distribute cocaine from July 1998 to November 1999, as well as for
two counts of possession with intent to distribute cocaine — on July
14, 1998 and October 28, 1999 in Miami. These charges were based
on cocaine seizures in connection with the arrests of Robert Cruz in
Maryland and Frank Wall in Virginia. Cole pleaded guilty to one
count of possession in return for the dismissal of the other counts. The
district court in Florida sentenced him to seventy-eight months
imprisonment on September 29, 2000.

   The district court in the instant case denied Cole’s motions to dis-
miss, concluding that the present prosecution was not barred by either
the Florida plea agreement or the Double Jeopardy Clause of the Fifth
Amendment. The court thus determined that the Florida conspiracy
was not the same offense as the conspiracy and CCE charges here for
purposes of successive prosecution analysis.

   In addition, the district court informed the parties just before the
jury was selected that one of the government’s witnesses, Kevin Fun-
ches, was the son of his deceased godparents. Based on this disclo-
sure, Cole made a recusal motion "in an abundance of caution" in
order to avoid "an appearance of partiality in light of the relation-
ship." The trial judge denied the request for recusal, concluding that
he had not had any contact with Funches for over ten years, and thus
would have no problem being impartial in presiding over the trial.

  Finally, Cole made motions to strike Funches’ testimony, grant a
mistrial, or grant a new trial based on the government’s late, partial
production of Brady material concerning Funches’ extensive history
of mental health problems. See Brady v. Maryland, 373 U.S. 83
(1963). Cole alleged that the government’s failure to timely turn over
Funches’ complete psychiatric records denied him the right to effec-

or about December 9, 1999." On December 12, 2000, the government
discovered evidence of Cole’s money laundering, which expanded the
ending date charged in the instant indictment to August 8, 2000.
4                       UNITED STATES v. COLE
tively cross-examine Funches and impeach his credibility with an
expert. The district court denied Cole’s motions because the govern-
ment’s disclosure was not so late as to prevent Funches from being
cross-examined on his psychiatric problems, and because the dis-
closed materials did not indicate that Funches’ disorders had any
bearing on his ability to recall events and tell the truth.

   On April 17, 2001, the jury found Cole guilty on all counts. The
district court then vacated the Count One drug conspiracy conviction
on motion of the government because it was a lesser included offense
of the Count Two CCE charge. The court sentenced Cole to concur-
rent terms of life imprisonment on Counts Two and Three, and
ordered that they run concurrently with his seventy-eight month sen-
tence in the Southern District of Florida. Cole now appeals.

                                  II.

                                  A.

   Cole again asserts that his prosecution is barred by double jeopardy
principles. The Double Jeopardy Clause provides that no person shall
"be subject for the same offence to be twice put in jeopardy of life
or limb." U.S. Const. amend. V. One component of this constitutional
guarantee prohibits successive prosecutions for the "same offense."
Brown v. Ohio, 432 U.S. 161, 165 (1977); see also United States v.
McHan, 966 F.2d 134, 137 (4th Cir. 1992); United States v. Ragins,
840 F.2d 1184, 1187 (4th Cir. 1988). The Clause thus "provid[es]
criminal defendants with a measure of finality and repose," ensuring
that one who has endured "the ordeal of criminal prosecution through
to judgment" will not be retried "for the same alleged misconduct."
Ragins, 840 F.2d at 1188. At the same time, however, there is no con-
stitutional immunity from prosecution for distinct criminal activity.

                                  B.

   Cole argues that the conspiracy charge in his previous prosecution
in Florida was a lesser included offense of the charges for conspiracy,
CCE, and murder in furtherance of the conspiracy in contention here.
He asserts that the present prosecution is therefore barred because it
                          UNITED STATES v. COLE                            5
violates the Florida plea agreement and his rights under the Double
Jeopardy Clause.

   We disagree. The conspiracy alleged in the Florida indictment does
not bar prosecution on the much more extensive conspiracy and CCE
crimes charged here. We address each instant conviction in turn.2

                                     1.

   Because the Double Jeopardy Clause bars successive prosecutions
for the same offense, it forbids "the division of a single criminal con-
spiracy into multiple violations of a conspiracy statute." United States
v. MacDougall, 790 F.2d 1135, 1144 (4th Cir. 1986); see also
McHan, 966 F.2d at 137; Ragins, 840 F.2d at 1188. We employ a
flexible, "totality of the circumstances" test to determine whether suc-
cessive conspiracy charges constitute the "same offense." McHan,
966 F.2d at 137-38; Ragins, 840 F.2d at 1188; MacDougall, 790 F.2d
at 1144. Specifically, we consider the following five factors in assess-
ing the validity of a double jeopardy attack on a second indictment
for conspiracy:

      (1) the time periods covered by the alleged conspiracies; (2)
      the places where the conspiracies are alleged to have
      occurred; (3) the persons charged as co-conspirators; (4) the
      overt acts alleged to have been committed in furtherance of
      the conspiracies, or any other descriptions of the offenses
      charged which indicate the nature and scope of the activities
      being prosecuted; and (5) the substantive statutes alleged to
      have been violated.

McHan, 966 F.2d at 138; see also Ragins, 840 F.2d at 1188-89; Mac-
Dougall, 790 F.2d at 1144.
  2
   Though the court below vacated the conspiracy conviction, a finding
of guilt on that count is a predicate to a finding of guilt on the charge for
murder while engaged in drug trafficking. We therefore must decide
whether the Florida conspiracy is the same offense as the instant conspir-
acy.
6                       UNITED STATES v. COLE
   Each of these factors supports the view that the instant conspiracy
is not the same offense as the Florida conspiracy. To begin with,
whereas the Florida conspiracy covered a mere sixteen months, here
the conspiracy encompasses a ten-year period. Further, the Florida
case concerned offense conduct based on just two distinct drug distri-
butions — Cole’s July 1998 distribution in Miami to Roberto Cruz,
which was later shipped to Cruz’s residence in Greenbelt, Maryland,
and the October 1999 seizure from Frank Wall in Hanover, Virginia,
which Cole had supplied. Here, by contrast, the evidence includes the
widespread importation of cocaine from Panama into Miami, and its
eventual delivery to Virginia and Washington, D.C.

   Moreover, the evidence underlying the Florida indictment impli-
cated only Wall and Cruz as coconspirators. This case, on the other
hand, has involved more than fifteen people who conspired with Cole.
In addition, the overt acts associated with the Florida indictment cen-
tered around the two drug distributions just discussed. In stark con-
trast, the overt acts of the ten-year conspiracy charged here are, as the
government notes, "virtually countless." This is because the nature
and scope of the instant offense activities are far more extensive than
the conduct charged in Florida.

   The government emphasized this point to the district court at sen-
tencing:

      What our investigation uncovered and what the evidence
    adduced at trial established was that this defendant
    employed violence and committed countless murders to fur-
    ther a business of flooding the streets with massive amounts
    of cocaine over a ten-year period.

       And based on what we know about this defendant, I can
    honestly say that there may never be a more violent person
    to come before this Court.

The district court agreed with the government’s assessment. It said to
Cole that "given the extensive evidence presented at the trial about
your involvement in the importation of thousands of pounds of
cocaine into the country in a widespread distribution network from
                        UNITED STATES v. COLE                        7
Florida to New York, the sentence here seems to be warranted by the
evidence."

   It is not merely the case that the instant indictment alleges viola-
tions of CCE and murder statutes in addition to violations of the dis-
tribution and conspiracy statutes charged in Florida. There is also
substantial evidence that the present conspiracy implicated the illegal
importation of drugs, the use of firearms in connection with drug traf-
ficking, and money laundering. Indeed, whereas the two distributions
at issue in the Florida case involved one kilogram and 4.955 kilo-
grams of cocaine, respectively, this prosecution concerned the impor-
tation and widespread distribution of hundreds of kilograms of
cocaine.

   Cole claims that Cruz and Wall were key government witnesses in
the instant case, and that their testimony was not limited simply to
allegations that Cole had provided them with cocaine that was seized
when they were arrested. He further submits that had the Florida case
gone to trial, their testimony would surely have been the same there
as it was here. He concludes from these assertions that "there is no
question that the conspiracy charged in Miami was part of the same
conspiracy charged here."

   But we cannot reverse a district court’s findings based on specula-
tion about what would have happened in another criminal proceeding
had it turned out differently. And even if we were to assume the valid-
ity of Cole’s hypothetical contentions, a host of differences between
the two conspiracies still remain — for example, the substantive stat-
utes alleged to have been violated, the evidence of money laundering,
the dates of the conspiracies, and the critical evidence provided by
such other "key" government witnesses as Kevin Funches. Thus, con-
sideration of each element of the "totality of the circumstances" test
compels the same conclusion: The Florida conspiracy and the instant
conspiracy are not remotely the "same offense" in the eyes of the
Double Jeopardy Clause. See Brown, 432 U.S. at 165; McHan, 966
F.2d at 137; Ragins, 840 F.2d at 1187. Accordingly, Cole’s murder
conviction is not barred.

                                  2.

   Cole also maintains that the present prosecution is barred because
the Florida conspiracy is a lesser included offense of the instant CCE
8                       UNITED STATES v. COLE
charge. He acknowledges our holding in McHan that the use of a con-
spiracy to which a defendant pleaded guilty as an element of a CCE
charge did not violate the Double Jeopardy Clause. See 966 F.2d at
141. He further concedes that McHan relied upon Garrett v. United
States, 471 U.S. 773 (1985), and United States v. Felix, 503 U.S. 378
(1992). In Garrett, the Supreme Court rejected a double jeopardy
challenge to a CCE conviction where the defendant had previously
pleaded guilty to a predicate crime of importing marijuana. Similarly,
Felix allowed a conspiracy prosecution after the defendant had been
convicted of an underlying substantive offense. In both cases, the
Court stressed "the multilayered conduct, both as to time and to
place," implicated in CCE and conspiracy offenses. Garrett, 471 U.S.
at 789; see also Felix, 503 U.S. at 390.

   Cole submits, however, that "the reasoning of McHan has been
seriously undermined" by the Supreme Court’s subsequent decision
in Rutledge v. United States, 517 U.S. 292 (1996). In Rutledge, the
Court held that the "in concert" element of the CCE offense requires
proof of a conspiracy that would also violate § 846, and thus that
§ 846 does not define a different offense from the CCE defined in
§ 848. Rather, "it is appropriate to characterize § 846 as a lesser
included offense of § 848." Id. at 300. The Court further observed that
Garrett "merely adhered to our understanding that legislatures have
traditionally perceived a qualitative difference between conspiracy-
like crimes and the substantive offenses upon which they are predi-
cated." Id. at 300 n.12. "In contrast to the crimes involved in Garrett,"
the Court noted that "this case involves two conspiracy-like offenses
directed at largely identical conduct." Id.

   Cole is thus correct that a § 846 conspiracy is a lesser included
offense of a § 848 CCE — so long as essentially the same agreement
forms the basis for both. He is also accurate in observing that whereas
the predicate offenses at issue in Garrett and Felix were substantive,
this case, like Rutledge, involves a conspiracy as a predicate offense.
See, e.g., United States v. Singleton, 177 F. Supp. 2d 12, 29-30
(D.D.C. 2001).

   But these are distinctions without a difference to the outcome of
this appeal. That is because Rutledge was not a successive prosecu-
tion case. Rather, the defendant there was prosecuted simultaneously
                        UNITED STATES v. COLE                        9
for, inter alia, conspiracy and CCE, which is why the Court under-
stood the scenario before it to involve offenses "directed at largely
identical conduct." Rutledge, 517 U.S. at 300 n.12. But given that the
conspiracy and CCE charges here are based on the same agreement
(which is why the conspiracy conviction was vacated as a lesser
included offense of the CCE), it follows from our application of the
"totality of the circumstances" test in the preceding section that the
same agreement did not form the basis for the Florida conspiracy
charge and the instant CCE conviction.

   Indeed, it was only in the simultaneous-prosecution context that the
Court in Rutledge found a double jeopardy violation. The Court ended
its opinion by so limiting the scope of its holding:

    In certain circumstances, it may be that the Government will
    investigate and prosecute an individual for one or more
    § 846 conspiracies without being aware of facts that would
    justify charging a defendant with a violation of § 848 as
    well. Moreover, a lesser included § 846 conspiracy may not
    always be coterminus with the larger CCE. Because neither
    instance is true here, we need not explore the consequences
    of our holding today for purposes of the successive prosecu-
    tion strand of the Double Jeopardy Clause . . . .

Id. at 307 n.17 (citing Diaz v. United States, 223 U.S. 442, 448-49
(1912); Brown, 432 U.S. at 169 n.7; Garrett, 471 U.S. at 786-93).

   The Court in Rutledge was thus sensitive to a basic distinction
between simultaneous and successive prosecution cases. In the simul-
taneous prosecution context, the government’s knowledge of the
defendant’s activities is fixed by definition at the time of trial, and
separate charges are prosecuted in the same proceeding for reasons of
efficiency. A successive prosecution case, by contrast, often occurs
because the government learns more after the initial prosecution about
the nature and extent of the defendant’s criminal misconduct. This is
not to say, of course, that the government should be allowed to
reprosecute a defendant any time new and highly probative evidence
turns up. The Double Jeopardy Clause does not permit reprosecution
simply because the government discovers "more evidence strengthen-
ing its case." Ragins, 840 F.2d at 1193. However, prosecution is not
10                       UNITED STATES v. COLE
barred when the government becomes aware of an entirely new
dimension of criminal misconduct implicating separate offenses.

   This pattern is born out here. The instant prosecution involves mis-
conduct vastly more serious than the previously charged offenses. For
example, there is substantial evidence that in furtherance of his drug
operations, Cole shot one drug dealer multiple times, ordered the kill-
ing of another person who was stuffed in the trunk of a car over a
drug debt, and threatened the mother of another man he had shot, all
of which involved a magnitude of activity wholly different from what
was at issue in the Florida proceeding. In addition, though the parties
dispute exactly what the government knew about Cole’s drug enter-
prise in the previous case, Cole does not contest the government’s
contention that it was unaware of his money laundering until a week
before the present case was indicted.3 And significantly, there is no
finding below that the government acted in bad faith by proceeding
piecemeal with prosecutions when it had the evidence to bring the
instant charges in the Florida case.

   The Double Jeopardy Clause may not "be employed to force the
Government’s hand" by requiring it to prosecute Cole for either the
earlier conspiracy or the later CCE, but not both. Garrett, 471 U.S.
at 790. Rather, "[o]ne who insists that the music stop and the piper
be paid at a particular point must at least have stopped dancing him-
self before he may seek such an accounting." Id.
  3
   It is also noteworthy that Cole stands convicted of operating a CCE
until August 8, 2000. By contrast, the ending date in the Florida case was
November 1999. Thus, the Florida conspiracy was not "coterminus with
the larger CCE." Rutledge, 517 U.S. at 307 n.17. Rather, the CCE contin-
ued for roughly nine more months as a result of Cole’s laundering of
drug proceeds during that time.
   Cole argues that "[m]oney laundering . . . is not a predicate offense of
a CCE charge, and there is no question that the last controlled substance
offense alleged was the one connected with Frank Wall’s arrest." But this
contention is irrelevant. Evidence that Cole engaged in money laundering
is highly probative of the government’s CCE allegations against him
because it suggests that the money constitutes the proceeds of his drug
distribution enterprise. Thus, his laundering of drug money justifies the
ending date in the present indictment.
                         UNITED STATES v. COLE                         11
   Cole’s contention ultimately comes down to this: Because he has
already been prosecuted for committing some comparatively minor
crimes in Florida, the government should be precluded from prosecut-
ing him for some truly horrendous acts in Virginia. But the Florida
conspiracy and the CCE did not involve "largely identical conduct."
Rutledge, 517 U.S. at 300 n.12. Nor was the government "aware of
facts" in the Florida proceeding that were critical to the CCE charges
here. Id. at 307 n.17. And finally, the Florida conspiracy was not
"coterminus with the larger CCE." Id. For all of these reasons, the
instant CCE conviction is not barred by the conspiracy count in the
Florida indictment.4

                                   III.

   Cole next argues that the district court erred in not crediting his
objections to the government’s belated disclosure of Brady material
concerning Funches’ long history of psychiatric problems. Cole
relates that Funches was the key government witness with respect to
the Count Three murder charge. Funches testified that while he and
Cole were incarcerated, Cole confessed to him that he had ordered the
murder of Armando Leguisamo-Castro over a drug debt. Cole’s coun-
sel was not aware of Funches’ psychiatric history at the time Funches
initially testified. Rather, he learned about it over the extended week-
end break following the government’s direct case, when he discov-
ered letters Funches wrote to various courts from prison. It was only
after raising this issue with the prosecution that same weekend that he
  4
    We note that the test set forth in Blockburger v. United States, 284
U.S. 299, 304 (1932), likewise does not bar prosecution on the CCE
offense. The Florida conspiracy charge and the instant CCE conviction
are not the "same offense" under Blockburger because the criminal activ-
ity at issue here is so multilayered. See Garrett, 471 U.S. at 789; Felix,
503 U.S. at 390; McHan, 966 F.2d at 140. It is true that the Supreme
Court in Rutledge distinguished Garrett and Felix as involving substan-
tive predicate offenses, as opposed to § 846 predicates. See 517 U.S. at
300 n.12. But it is equally true that here, unlike in Rutledge, the CCE
conviction is significantly more multilayered than the predicate conspir-
acy. Both Garrett and Felix stressed the dangers of transposing "single
course of conduct" analysis to situations where the greater offense was
multilayered as to time and place.
12                      UNITED STATES v. COLE
received part of Funches’ presentence report ("PSR") in his latest
criminal case, which described his psychiatric history.

   Cole asserts that he was entitled to view Funches’ complete psychi-
atric records. He further claims that the government’s late, partial dis-
closure contravened Brady and United States v. Bagley, 473 U.S. 667
(1985), by denying him the right to effectively cross-examine Fun-
ches and impeach his credibility with an expert.

   We may reverse the district court’s denials of Cole’s various
motions only for an abuse of discretion. See United States v. Gravely,
840 F.2d 1156, 1162-63 (4th Cir. 1988) (motion to strike); United
States v. Dorlouis, 107 F.3d 248, 257 (4th Cir. 1997) (motion for mis-
trial); United States v. Huggins, 191 F.3d 532, 536 (4th Cir. 1999)
(motion for new trial). In reviewing the court’s decision on these
motions, we find no abuse of discretion in this case.

   We certainly do not commend the government for not turning over
excerpts of Funches’ PSR until the weekend after it completed its
direct case against Cole. As any practicing lawyer will attest, one can
almost always do a better job with information when one has had
more time to prepare. However, under Brady and its progeny, the fail-
ure to disclose evidence favorable to the accused violates due process
only "where the evidence is material either to guilt or to punishment."
Brady, 373 U.S. at 87. Evidence is material where "its suppression
undermines confidence in the outcome of the trial" — that is, where
"there is a reasonable probability that, had the evidence been dis-
closed to the defense, the result of the proceeding would have been
different." Bagley, 473 U.S. at 678, 682.

   No such reasonable probability exists here in view of the abun-
dance of material that Cole’s counsel had at his disposal to effectively
impeach Funches. To begin with, Funches was cross-examined about
his nine felony convictions, including seven for fraud. Further, Cole’s
handwriting expert seriously impugned Funches’ credibility when he
testified that Funches’ writing was on the copy of the indictment that
was in Cole’s possession in jail. Funches had denied ever seeing the
indictment, instead claiming that he had learned everything he knew
about the case from Cole. Moreover, Funches conceded that he hoped
to receive a sentence reduction for cooperating against Cole.
                        UNITED STATES v. COLE                        13
   In addition, Cole’s counsel ultimately cross-examined Funches at
length about his psychiatric history. Funches admitted that he had
been treated in the past for bipolar disorder and borderline personality
disorder, and that he had received five court-ordered psychological
evaluations. He also was cross-examined about his confession to his
probation officer that he provided false information on his 1988 psy-
chological examination.5 Thus, Cole’s counsel did receive enough
information about Funches’ disorders "in time for its effective use at
trial." United States v. Smith Grading & Paving, Inc., 760 F.2d 527,
532 (4th Cir. 1985).

   It may be inferred from all of this impeachment evidence that the
jury knew Funches was essentially a con artist, but that it convicted
Cole on all counts anyway. It did so in part because it believed that
Funches’ testimony, which had been corroborated by others, truth-
fully described Cole’s crimes. In any event, because Funches had
been "impeached in so many other ways," United States v. Hoyte, 51
F.3d 1239, 1243 (4th Cir. 1995), there exists no reasonable probabil-
ity that the outcome of Cole’s trial would have been any different if
Cole’s counsel had timely received Funches’ complete psychiatric
records. Accordingly, the district court did not abuse its discretion in
denying Cole’s Brady motions.

                                  IV.

   Finally, Cole argues that the district court erred in denying his
recusal motion after the trial judge revealed that Funches was the son
of his deceased godparents. In making the motion, Cole "in no way
questioned" the trial judge’s integrity, but rather argued "that there
was no way of foreseeing what if any issues may arise during the trial
with respect to Funches which may necessitate rulings by the Court
which might give rise to an appearance of partiality in light of the
relationship."
  5
   The PSR also stated that Funches was "not currently taking any psy-
chotropic medications," that he had been declared competent to continue
with previous legal proceedings against him, and that prior PSRs indi-
cated "no history of illicit drug use."
14                        UNITED STATES v. COLE
   Reviewing the district court’s denial of Cole’s recusal motion for
abuse of discretion, see United States v. DeTemple, 162 F.3d 279, 283
(4th Cir. 1998), we disagree. The standard for recusal is not so readily
met. As the trial judge informed the litigants, he had not had any con-
tact whatever with Funches for over ten years. And the last time he
did see Funches, the trial judge was practicing law and happened to
walk into the courtroom where Funches was being sentenced. The
judge further related that he had reviewed Canon 3C of the Code of
Judicial Conduct for United States Judges (Disqualification), as well
as 28 U.S.C. § 455 (Disqualification) and 28 U.S.C. § 144 (Bias or
prejudice). Finally, he stressed that he could be fair and impartial in
presiding over the trial and issuing various rulings.
   This explanation and these assurances dispelled any reasonable
concern that the trial judge was somehow biased by virtue of the fact
that he knew Funches. There is simply no evidence that the judge’s
"impartiality might reasonably be questioned," or that "he ha[d] a per-
sonal bias or prejudice concerning a party." 28 U.S.C. § 455. In
United States v. Lovaglia, 954 F.2d 811 (2d Cir. 1992), our sister cir-
cuit held that recusal was not required in a case involving a family
whose businesses were victimized by the defendants’ RICO violations
because, inter alia, the judge had not had a social relationship with
the family for seven or eight years prior to the sentencing proceed-
ings. Id. at 816-17. Here, it was over ten years since the trial judge
had had any contact with Funches, let alone a social relationship.
   Cole claims that the denial of his Brady motions regarding Fun-
ches’ psychiatric history created an appearance of partiality requiring
recusal. But we have already held that it was not an abuse of discre-
tion to deny them. Further, "judicial rulings alone almost never con-
stitute a valid basis for a bias or partiality motion . . . . Almost
invariably, they are proper grounds for appeal, not for recusal." Liteky
v. United States, 510 U.S. 540, 555 (1994) (internal citation omitted).
Thus, the district court did not abuse its discretion in denying Cole’s
recusal motion.
                                    V.
     For the foregoing reasons, the judgment of the district court is
                                                           AFFIRMED.